[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                                                                   FILED
                           ________________________ U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                               September 29, 2005
                                 No. 05-12058
                                                              THOMAS K. KAHN
                             Non-Argument Calendar                CLERK
                           ________________________

                  D. C. Docket No. 93-00148-CR-ORL-18-DAB

UNITED STATES OF AMERICA,


                                                                  Plaintiff-Appellee,

                                       versus

JAMES MARCELLUS DAVIS, JR.,

                                                              Defendant-Appellant.

                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                        _________________________

                               (September 29, 2005)

Before BIRCH, CARNES and MARCUS, Circuit Judges.

PER CURIAM:

      James Marcellus Davis, Jr. appeals the denial of his motion pursuant to

Federal Rule of Civil Procedure 60(b) to vacate a final order of forfeiture. The
appeal requires us to determine whether the district court had subject matter

jurisdiction to entertain Davis’s Rule 60(b) motion.

                                   I. BACKGROUND

       In 1993, a jury found Davis guilty of conspiracy to possess with intent to

distribute 50 grams of cocaine base, in violation of 21 U.S.C. § 846. R4-345. The

indictment against Davis had included a forfeiture provision pursuant to 21 U.S.C.

§ 853, under which, upon conviction, Davis would forfeit to the United States any

property constituting or derived from proceeds from the charged violations or used

in any manner to commit any part of those violations. R2-173 at 3-4. The jury

further found that $25,651 had been used to commit or to facilitate the commission

of the offense. R4-353.

       The court granted the government’s motion for a preliminary order of

forfeiture as to the $25,651 and a $2,565 cost bond that Davis had posted. R4-374.

In this preliminary order, the court stated that, “upon adjudication of all third-party

interests, [it would] enter a Final Order of Forfeiture.” Id. at 2. On 17 February

1994, the court sentenced Davis to a term of life imprisonment.1 R4-406 at 2.

There was no reference to the forfeiture provision in the judgment or at the

sentencing hearing. See generally id.; R21. In June 1996, upon the government’s


       1
        In October 1997, the district court modified Davis’s sentence to a term of 360 months
imprisonment. R5-544. This amendment did not refer to forfeiture. See generally id.

                                             2
motion, the district court entered a final order of forfeiture. R5-523. We have

affirmed Davis’s conviction and sentence. R5-540.

      Subsequently, Davis filed a motion pursuant to Fed. R. Crim. P. 41(e) (now

41(g)) for return of forfeited property, which the district court denied. R8-747; see

R8-753. The court also denied Davis’s motion to reconsider. R8-753. Davis

appealed; we affirmed. R8-777. Davis then filed his “Motion for Relief From

Judgment on Order Pursuant to Fed.R.Civ.P. 60(b)(3)(4) and/or (6),” asking the

court to vacate the final order of forfeiture and requesting relief from the order

denying his Rule 41(g) motion. R8-768. Davis argued that, because the court

failed to attach a forfeiture order to his judgment of conviction, the district court

had lost jurisdiction, and the government was barred from seizing his property. Id.

at 3. Alternatively, Davis argued that, if the district court determined that it was

unable to grant relief pursuant to Rule 41(g) because the motion had been filed

after his criminal proceedings ended, then “[the court] should . . . move to exercise

equitable jurisdiction” to consider the merits of returning his property. Id. The

government responded that, because Davis had already filed one unsuccessful

motion for the return of his forfeited property, the court should not entertain the

new motion. The district court denied Davis’s Rule 60(b) motion without issuing

an opinion. R8-773.



                                            3
      On appeal, Davis repeats the arguments in his original Rule 60(b) motion.

The government argues that he may not challenge a criminal forfeiture order

through Fed. R. Civ. P. 60(b), and that, accordingly, the district court was without

subject matter jurisdiction to consider it.

                                   II. DISCUSSION

       We review issues of subject-matter jurisdiction de novo. University of

South Alabama v. American Tobacco Co., 168 F.3d 405, 408 (11th Cir. 1999).

The Federal Rules of Civil Procedure “govern the procedure in the United States

district courts in all suits of a civil nature.” Fed. R. Civ. P. 1. Although Rule 60(b)

provides for relief from a final judgment, it does not provide for relief from

judgment in a criminal case and, therefore, cannot be used to challenge criminal

forfeiture orders. United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998)

(per curiam).

      There is no dispute that Davis’s appeal challenges a forfeiture order related

to criminal proceedings against him. It is also undisputed that Davis here

challenges the district court’s denial of a Rule 60(b) motion. For these reasons, we

discern no reversible error in the district judge’s refusal to consider Davis’s Rule

60(b) motion.




                                              4
                                III. CONCLUSION

      Davis has appealed the district court’s denial of his motion to vacate a final

order of forfeiture, pursuant to Rule 60(b). Because the district court lacked the

jurisdiction necessary to provide Rule 60(b) relief, we AFFIRM.




                                          5